Motion for an enlargement of time granted insofar as to extend the defendants’ time to serve and file the record on appeal and appellants’ points to and including February 28, 1961, with notice of argument for the April 1961 Term of this court, said appeal to be argued or submitted when reached. If appellants fail to comply with the condition imposed, the respondents may enter an order dismissing the appeal without notice to the appellants. Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.